         Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 1 of 9



                            IN THE DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                              )
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
ALL CASES                                     )
                                              )

                    DEFENDANTS’ NOTICE OF THIRD SUPPLEMENT
                        TO THE ADMINISTRATIVE RECORD

       Defendants respectfully file this third supplement to the Administrative Record. On

August 30, 2019, pursuant to this Court’s minute order of August 15, 2019 and Local Civil Rule

7(n)(1), Defendants filed a certified list of the contents of the Administrative Record in this

litigation. ECF No. 4. Defendants filed a notice of supplementation of the Administrative

Record on October 25, 2019, see ECF No. 20, and, pursuant to this Court’s minute order of

November 12, 2019, Defendants filed the supplemented Administrative Record on the public

docket on November 13, 2019. See ECF No. 39. On January 14, 2020, Defendants filed a notice

of a second supplement to the Administrative Record. See ECF No. 69.

       Since August 30, 2019, Plaintiffs have completed Court-authorized discovery in aid of

the filing of their Consolidated Amended Complaint, which they filed on June 1, 2020. See ECF

No. 92 (Redacted). Specifically, Plaintiffs took Fed. R. Civ. P. 30(b)(6) depositions of

representatives of the Bureau of Prisons (BOP), the U.S. Marshals Service, the Department of

Justice’s Office of the Attorney General (DOJ OAG), and the Drug Enforcement Administration.
         Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 2 of 9



The parties also agreed to a second deposition of the BOP representative on May 12, 2020. At

Plaintiffs’ request and in advance of that deposition, Defendants produced three sets of

documents that were generated after the compilation of the Administrative Record. The first set

consists of laboratory test results issued by two independent laboratories that tested two batches

of compounded pentobarbital created in preparation for the previously scheduled (and later

enjoined) executions of Plaintiffs Lee, Purkey, Bourgeois, and Honken in December 2019 and

January 2020. See Third Amended Index to the Administrative Record, AR 1075-1078. The

second set is an internal investigation report on the initial out-of-specification test result of one

of the two batches of compounded pentobarbital that subsequently passed quality assurance

testing. Id., AR 1079-1083. The third document is a memorandum issued by the BOP Regional

Director responsible for the U.S. Penitentiary, Terre Haute on March 10, 2020 providing

“General Guidelines for Compounding and Testing Pentobarbital Sodium for Use in

Executions.” Id., AR 1084-85.

       In their Consolidated Amended Complaint, Plaintiffs raise new claims based in part on

information they discovered during the depositions of DOJ OAG’s 30(b)(6) representative and

the second 30(b)(6) deposition of BOP’s representative. See, e.g., Pls.’ Consolidated Am.

Compl. ¶ 85(e) (citing testimony from both depositions). Defendants file herewith a third

amended certified list of the contents of the Administrative Record and the additional documents

added to the Administrative Record, bates numbered 1075-85.



Dated: June 8, 2020




                                                   2
         Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 3 of 9



Respectfully submitted,
 MICHAEL R. SHERWIN                        JOSEPH H. HUNT
 Acting United States Attorney             Assistant Attorney General
 DANIEL F. VAN HORN                        PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office       Special Counsel

                                           JEAN LIN (NY Bar 4074530)
 /s/ _Alan Burch___________________        Special Litigation Counsel
 ALAN BURCH (D.C. Bar 470655)              JONATHAN KOSSAK (D.C. Bar 991478)
 Assistant United States Attorney          CRISTEN HANDLEY (MO Bar 69114)
 U.S. Attorney’s Office                    Trial Attorneys
 for the District of Columbia              Civil Division
 Washington, D.C. 20530                    Federal Programs Branch
 202-252-2550                              Civil Division, Department of Justice
 alan.burch@usdoj.gov                      1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 514-3716
                                           Jean.lin@usdoj.gov
                                           Jonathan.kossak@usdoj.gov
                                           Cristen.handley@usdoj.gov


                                           Attorneys for Defendants




                                       3
           Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 4 of 9


                                   CERTIFICATE OF SERVICE
       I hereby certify that on June 8, 2020, I caused a true and correct copy of foregoing to be served

on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August 20, 2019

Order, below is a list of all plaintiffs’ counsel of record (as most recently identified in the signature

pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey

Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle

Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP

                                                   1
          Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 5 of 9


1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320

Counsel for Plaintiff Orlando Hall

Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
                                              2
          Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 6 of 9


(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.

Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson

David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
                                              3
          Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 7 of 9


 New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee

Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000
(212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org

Dale A. Baich
Federal Public Defender Office - District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
dale_ baich@fd.org
(602) 382-2700

Counsel for Plaintiff Keith Nelson

Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
                                                  4
           Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 8 of 9


601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul

Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com


                                            5
          Case 1:19-mc-00145-TSC Document 97 Filed 06/08/20 Page 9 of 9


Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com


Counsel for Richard Tipton, III.

Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster




                                              6
Case 1:19-mc-00145-TSC Document 97-1 Filed 06/08/20 Page 1 of 6
                                      Case 1:19-mc-00145-TSC Document 97-1 Filed 06/08/20 Page 2 of 6

                          THIRD AMENDED INDEX TO ADMINISTRATIVE RECORD


                 Document Type                                                           Brief                   Bates Numbers
                                                                                       Description


1.      Administrative Record               Summary of BOP single drug protocol                                  0001 - 0006
        Summary
2.      Georgia Lethal Injection            State lethal injection protocol                                      0007 - 0019
        Protocol
3.      Idaho Lethal Injection Protocol     State lethal injection protocol                                      0020 - 0069
4.      Missouri Lethal Injection           State lethal injection protocol                                      0070 - 0071
        Protocol
5.      South Dakota Lethal Injection       State lethal injection protocol                                      0072 - 0082
        Protocol
6.      Texas Lethal Injection Protocol     State lethal injection protocol                                      0083 - 0091

7.      State-by-state lethal               Summary of state lethal injection protocols                          0092 - 0105
        injection summary from
        the Death Penalty
        Information Center
        website,
        https://deathpenaltyinfo.
        org/lethal-injection
8.      Internal talking points             Summary of Florida lethal injection protocol                           0106
        summarizing: The State of
        Florida lethal injection
        protocol evolution
9.    Summary of States that currently or   Summary of state lethal injection protocols that use pentobarbital     0107
      previously used pentobarbital, and
      aggregated data.
10.     Bucklew v. Precythe, 139 S.Ct.      Case law                                                             0108 - 0136
        1112 (2019)
11.     Zagorski v. Parker, 139 S.Ct. 11    Case law                                                             0137 - 0139
        (2018)
12.     Arthur v. Dunn, 137 S.Ct. 725       Case law                                                             0140 - 0147
        (2017)
                                   Case 1:19-mc-00145-TSC Document 97-1 Filed 06/08/20 Page 3 of 6

                       THIRD AMENDED INDEX TO ADMINISTRATIVE RECORD
13.   Glossip v. Gross, 135 S.Ct. 2726   Case law                                                                                       0148 - 0200
      (2015)
14.   Baze v. Rees, 553 U.S. 35 (2008)   Case law                                                                                       0201 - 0241
15.   Ladd v. Livingston, 777 F.3d 286   Case law                                                                                       0242 - 0246
      (5th Cir. 2015)
16.   Zink v. Lombardi, 783 F.3d 1089    Case law                                                                                       0247 - 0272
      (8th Cir. 2015)
17.   Jackson v. Danberg, 656 F.3d 157   Case law                                                                                       0273 - 0281
      (3d Cir. 2011)
18.   De Young v. Owens, 646 F.3d        Case law                                                                                       0282 - 0290
      1319 (1 lth Cir. 2011)
19.   Pavatt v. Jones, 627 F.3d 1336     Case law                                                                                       0291 - 0296
      (10th Cir. 2010)
20.   Price v. Commissioner, Alabama     Case law                                                                                       0297 - 0309
      Dep 't (of Corrections, 920 F.3d
      1317 (11th Cir.2019)
21.   Arthur v. Commissioner, Alabama    Case law                                                                                       0310 - 0360
      Dep 't of Corrections, 840 F.3d
      1268 (11th Cir. 2016)
22.   In Re: Ohio Execution Protocol,    Case law                                                                                       0361 - 0384
      860 F.3d 881 (6th Cir. 2017)
23.   McGehee v. Hutchinson, 854 F.3d    Case law                                                                                       0385 - 0400
      488 (8th Cir. 2017)
24.   Rule 26(a)(2) Expert Report        Medical Expert Report regarding use of pentobarbital in Missouri’s lethal injection protocol   0401 - 0406
      Declaration of Joseph F.
      Antoginini, M.D. (in the case of
      Bucklew v. Lombardi, 2016 WL
      11258099 (W.D.Mo.))
25.   Expert Deposition of Joseph        Deposition of medical expert addressing Missouri’s lethal injection protocol                   0407 - 0524
      Antoginini, M.D. (2017 WL
      9471457 (W.D. Mo.))
26.   Expert Report of Craig W.          Expert review of lethal injection protocol using pentobarbital                                 0525 - 0526
      Lindsley, Ph.D., dated May 26,
      2017
27.   Transcript of Preliminary          Transcript of medical expert testimony                                                         0527 - 0761
      Injunction Hearing dated January
                                    Case 1:19-mc-00145-TSC Document 97-1 Filed 06/08/20 Page 4 of 6

                       THIRD AMENDED INDEX TO ADMINISTRATIVE RECORD
      5, 2017, in In re: Ohio Execution
      Protocol Litigation, in the U.S.
      District Court for the Southern
      District of
      Ohio.
28.   Deborah W. Denno, Lethal            Law review/journal addressing lethal injection                                            0762 - 0808
      Injection Chaos Post-Baze, 102
      GEO. L.J. 1331, 1382 (2014)
29.   American Society of                 Remarks by the American Society of Anesthesiologists regarding the sole manufacturer of    0809
      Anesthesiologists Statement Re:     sodium thiopental ceasing production of the drug, dated January 21,2011.
      Hospira Market Exit on
      Production of Pentothal (sodium
      thiopental) (Jan. 21, 2011).
30.   CNN article - Death row inmate      News media article                                                                        0810 - 0812
      executed using pentobarbital in
      lethal injection, December 16,
      2010, http://www.cnn.com/201
      O/CRIME/12116/oklahoma.execu
      tion
31.   Death Penalty Information           Article discussing execution mishaps                                                      0813 - 0822
      Center, Botched Executions,
      https :/I deathpenaltyinfo. org/
      some-examples-post-furman-
      botchedexecutions?
      scid=8&amp;did=4 78
32.   Oklahoma Department of Public       State of Oklahoma after action review of the execution of Clayton D. Lockett              0823 - 0854
      Safety Report: The Execution of
      Clayton D. Lockett
33.   November 27, 2017,                  BOP memorandum proposing one-drug protocol and draft Addendum to BOP Execution            0855 - 0861
      memorandum from BOP Director        Protocol
      to the department (addressing
      proposed one-drug protocol) and
      attachment.
34.   March 7, 2018, memorandum           BOP memorandum addressing use of fentanyl as part of a lethal injection protocol          0862 - 0865
      from BOP Director to the
      department (addressing
                                    Case 1:19-mc-00145-TSC Document 97-1 Filed 06/08/20 Page 5 of 6

                       THIRD AMENDED INDEX TO ADMINISTRATIVE RECORD
      fentanyl).
35.   Draft Addendum to BOP               Draft BOP lethal injection protocol using pentobarbital                                     0866 - 0867
      Execution Protocol (one drug
      pentobarbital).
36.   Attorney General memorandum         Attorney General memorandum adopting BOP recommendation on the Addendum to the              0868 - 0934
      directing adoption of Addendum      Federal Execution Protocol and BOP memorandum summarizing lethal injection protocol using
                                          pentobarbital
      to the Federal Execution Protocol
      and July 24, 2019, memorandum
      from Acting Director to the
      department addressing anticipated
      adoption of one-drug protocol.
37.   Letter from various State           Letter from various State Attorneys General to the U.S. Attorney General                    0935 - 0936
      Attorneys General dated January
      25, 2011, to Attorney General
      Eric Holder.

38.   Response letter from Attorney       Attorney General letter responding to various State Attorneys General                        0937
      General Eric Holder dated March
      4, 2011.

39.   Op. Off. Legal Counsel, 2019 WL     OLC slip opinion addressing FDA jurisdiction                                                0938-0963
      2235666 (May 3, 2019).
40.   Draft lethal injection protocol     Draft lethal injection protocol using propofol                                              0964-0965
      using Propofol
41.   Draft lethal injection protocol     Draft three-drug lethal injection protocol                                                  0966-0967
      using Midazolam, Sufentanil
      citrate, and Potassium Chloride
42.   Draft lethal injection protocol     Draft lethal injection protocol using midazolam and hydromorphone                           0968 - 0969
      using Midazolam and
      Hydromorphone

43.   Lab reports                         Lab reports/test results and certificates of analysis of pentobarbital                      0970 - 1015


44.   BOP Execution Protocol              BOP Execution Protocol                                                                      1016 - 1067
                                  Case 1:19-mc-00145-TSC Document 97-1 Filed 06/08/20 Page 6 of 6

                       THIRD AMENDED INDEX TO ADMINISTRATIVE RECORD
45   BOP Acting Director’s adoption    BOP memorandum in which Acting Director of BOP adopts Addendum to the Federal                    1068 - 1070
     of Addendum to the Federal        Execution Protocol, dated July 25, 2019, with the Addendum as an attachment
     Execution Protocol and the
     Addendum
46   Declaration of Raul Campos, Jr.   Supplementing record to provide: (1) certain dates that had been redacted from the record, and   1071-1074
     (Jan. 13, 2020)                   (2) explanation of typographical error in page re amount of active pharmaceutical ingredient



47   Laboratory reports                Reports of independent laboratory tests performed on two batches of compounded pentobarbital 1075-1078
                                       for quality assurance



48   Laboratory’s internal             Investigation report on initial out-of-specification test result of compounded pentobarbital     1079-1083
     investigation report


49   BOP Guidelines                    BOP’s General Guidelines for Compounding and Testing Pentobarbital Sodium for Use in             1084-1085
                                       Executions
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 1 of 11
                                                                   1075
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 2 of 11
                                                                   1076
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 3 of 11
                                                                   1077
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 4 of 11
                                                                   1078
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 5 of 11
                                                                   1079
                       Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 6 of 11
                                                                                                                                                          1080




                                                              INVESTIGATION REPORT                                                            No.
     17 Was a standard comparison performed?                                                                                                      Yes
         Standard comparison performed using standard concentration and area of previously approved standard. No observed issues.                  12/03/19
     18 Were any reagents, solutions or standards expired?                                                                                        No
     19 Are there any environmental factors, such as temperature, that occurred during the testing process that may have affected the No
         test?
     20 Who is the analyst involved with the investigation?                                                                                       Yes
                         12/03/19
     21 Record batch date and date handed off to OOS group.                                                                                       Yes
         Batched: 12/03/19
         Handed to OOS: 12/03/19
               12/03/19
     22 Additional findings or comments.                                                                                                          Not Applicable
Section 3B: Laboratory Investigation Review (Completed by OOS                     )
     1 Who are the technical reviewers involved with the investigation?                                                                           Yes
                            12/04/19
     2 For high OOS results, has potential co-elution been evaluated by PDA analysis?                                                             Not Applicable
     3 Does review of the chromatography indicate degradation/anomolies/poor peak shape?                                                          No
     4 Do the requested salt form, tested and reported salt form agree?                                                                           Yes
     5 Does the specification range match the USP monograph and/or customer notes?                                                                Yes
     6 For multi-active samples, do other active results support the failure? If yes, document which active(s) and the result(s).                 Not Applicable
     7 For time studies, does historical data the support the failure?                                                                            Not Applicable
     8 Is this a diversion monitoring sample?                                                                                                     No
     9 Is this an adverse event sample?                                                                                                           No
     10 Is this a training or process check sample?                                                                                               No
     11 Is this a mixing study? If yes, include results for each sample location.                                                                 No
     12 If a bag volume was performed, is the result 15% more or 15% less than the specified volume?                                              Not Applicable
     13 Are other lots effected by root cause of this OOS investigation? If yes, provide lot numbers or OOS numbers.                              Not Applicable
     14 Has an internal error been identified?                                                                                                    No
     15 Does the investigation support a retest/reprep?                                                                                           No
     16 If retesting, add retest instruction.                                                                                                     Not Applicable
     17 Record          and next calibration date for all equipment used in retesting.                                                            Not Applicable
     18 Additional findings or comments.                                                                                                          No
Section 3C: Investigation Summary (Completed by the OOS                    )
     1 Review customer history. If sufficient data, add review to investigation.                                                                  Yes
         Customer email sent.           12/04/19
     2 Was customer formula reviewed for investigation?                                                                                           Yes
                12/04/19
     3 Were any errors identified in the formula that would explain the OOS result?                                                               No
     4 Is there a known issue with the storage conditions/container-closure system of the sample?                                                 No
     5 Does the customer have a OOS testing protocol?                                                                                             No
     6 Has the customer been informed of the results? If grossly OOS (<50% or >150% of target) verbal notification is required by an              Yes
         investiation analyst.
         Customer email sent.           12/04/19
     7 Has the customer failed to respond within 5 business days? If yes, NA remainder of 3C and close in investigation.                          No
     8 Does the customer accept the results?                                                                                                      No
     9 Does the customer dispute the results?                                                                                                     No
     10 Does the customer request a retest/reprep?                                                                                                Yes
         Customer requested retesting.            12/18/19
     11 If customer requested retest, record retesting plan.                                                                                      Yes
         triplicate retesting alongside a reinjection of the original HPLC vial, original sample preparation, and a redilution of the original stock solution.     12/18/19
     12 Record all equipment           and calibration dates used during customer requested retesting.                                            Yes
                     , cal due 08/2020.             , cal due 02/2020.              , cal du e02/2020.      12/18/19
     13 Record any additional DOE or hypothesis studies performed.                                                                                Yes
         4th confirmation test performed to confirm the triplicate retest results.            12/18/19


Version:4     Effective Date 11/17/2019                                         Page 2 of 5                                                          2/3/2020 3:43:00 PM
                      Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 7 of 11
                                                                                                                                                       1081




                                                          INVESTIGATION REPORT                                                               No.
 SECTION 4: Customer Communication
No.          Status        Action                                                                                              Assigned To         Action Due Date
             Closed                                                                                                                                12/17/2019
                           Dear              503B,

                           This email is to notify you that Pentobarbital Sodium 50mg/mL Injectable Lot: 11
                           has been tested and (Pentobarbital Sodium) resulted out of the established specification
                           (OOS). The results are 90.1% of target (45.1 mg/mL) compared to the specification of 92.0 -
                           108.0 %.

                           Per our internal procedures, an investigation was opened and the laboratory and technical
                           reviews have been completed. During this review we have evaluated all chromatographic
                           conditions including the integration and method parameters, sample preparation
                           calculations, sample preparation glassware, standard preparation and formula where
                           applicable. At this time, we have not identified an internal error.

                           To take the next step in the investigation, please contact us to learn more about this result
                           or for assistance with potentially identifying a root cause Please notify us within 5 business
                           days. You can reach all of our investigation analysts by replying to this email or sending an
                           email to the following address:                                         . If a response is not
                           received, we will post the result and complete the investigation.

                           If additional testing is requested and the results confirm the original OOS, each test will be
                           charged at the standard billing rate. If the investigation indicates that a laboratory error is
                           the root cause of the OOS, no additional charges will be billed beyond a single retest.

                           For more information regarding our OOS Investigation process, please follow the following
                           link:


                           Thank you,
             Closed        Hello,                                                                                                                  12/17/2019

                           Retesting for Pentobarbital Sodium 50mg/mL Injectable - 11              has been completed.
                           The summary of the results are below.

                           Original result: 90.1%
                           Reinjection of the original HPLC vial (for investigational purposes only) : 93.0% (46.5 mg/mL)
                           Reinjection of the original sample prep (for investigational purposes only) : 90.5% (45.3
                           mg/mL)
                           Redilution of the original stock solution (for investigational purposes only) : 90.6% (45.3
                           mg/mL)
                           Retest 1 (same container): 96.8% (48.4 mg/mL)
                           Retest 2 (same container): 96.4% (48.2 mg/mL)
                           Retest 3 (same container): 97.0% (48.5 mg/mL)

                           We believe the triplicate retesting results do not confirm the original result. A 4th retest will
                           be added to confirm the retest results. You can expect results within 3 business days. Please
                           let me know if you have any questions.

                           Thank you,
             Closed        Hello,                                                                                                                  12/20/2019

                           Retesting for Pentobarbital Sodium 50mg/mL Injectable - 11              has been completed.
                           The summary of the results are below.

                           Original result: 90.1%
                           Reinjection of the original HPLC vial (for investigational purposes only) : 93.0% (46.5 mg/mL)
                           Reinjection of the original sample prep (for investigational purposes only) : 90.5% (45.3
                           mg/mL)
                           Redilution of the original stock solution (for investigational purposes only) : 90.6% (45.3
                           mg/mL)
                           Retest 1 (same container): 96.8% (48.4 mg/mL)
                           Retest 2 (same container): 96.4% (48.2 mg/mL)
                           Retest 3 (same container): 97.0% (48.5 mg/mL)

                           We believe the triplicate retesting results do not confirm the original result. A 4th retest will
                           be added to confirm the retest results. You can expect results within 3 business days. Please
                           let me know if you have any questions.

                           Thank you,




Version:4   Effective Date 11/17/2019                                       Page 3 of 5                                                            2/3/2020 3:43:00 PM
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 8 of 11
                                                                   1082
                   Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 9 of 11
                                                                                          1083




                                          INVESTIGATION REPORT                  No.
 SECTION 8: Final Technical and Quality Assurance Reviews
Test Level Technical Review(s) By:                          On:
                                                            12/12/2019
                                                            12/17/2019
                                                            12/4/2019
Final Quality Assurance IR Review
Investigation Electronically Signed By:

                                          12/23/2019




Version:4   Effective Date 11/17/2019                  Page 5 of 5                    2/3/2020 3:43:00 PM
        Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 10 of 11
                                                                                                                                       1084




                                                                                   U.S. Department of Justice
                                                                                   Federal Bureau of Prisons

                                                                                   North Central Regjonal Office


 Office of the Regional Director                                                   Kansas City, KS 66101

                                                                                   March 10, 2020



MEMORANDUM FOR Ken Hyle
                                  ~            ral

FROM :
                                      t! ·i1
SUBJECT:                              General Guidelines for Compounding and Testing Pentobarbital
                                      Sod ium for Use in Executions

Department of Justice regulations authorize the Director of the Federal Bureau of
Prisons (BOP) to select the date and time and the lethal substance for federal
executions . 28 C.F.R. § 26 .3(a)(1 ), (a)(4). BOP currently has the ability to acquire the
active pharmaceutical ingredient (API) for pentobarbital sodium from a domestic bulk
manufacturer. BOP also cu rrently works with a pharmacy (the Pharmacy) to store the
API until BOP requests the Pharmacy to compound it into an injectable solution
appropriate for use in executions. The Pharmacy is registered as a Human Drug
Compounding Outsourcing Facility under Section 503B of the Food , Drug , and
Cosmetics Act (FDCA) , 21 U.S.C .A. § 353b .1 Such facilities ordinarily must comply with
Current Good Manufacturing Practice (CGMP) requirements , are inspected by the Food
and Drug Administration (FDA) , and must meet certain other cond itions , such as
reporting adverse events.2 The FDA's CGMP regulations require the Pharmacy to
subject samples from each batch of compounded injectable solution it produces to
quality assurance testing by an independent laboratory to ensure that the batch meets
appropriate specifications and statistical quality control criteria before it is released . To
date , the Pharmacy has worked with two independent laboratories to conduct such
quality assurance testing , which determines whether samples from the same batch of

1 In the event BOP no longer wo rks with a 503B facility, or works with a differe nt 503B fa cility, to compound the API into an injecta ble
solution , BOP may revi se these gu idelines as appropriate .
2 It is the Government's position that th e FDCA is inappl ica ble to lethal injection drugs and th at th e FDA has no jurisdicti on over such
drugs. Nevertheless , BOP understands that as a 503B registered pha rmacy, the Pharmacy intends to com ply with all CG MP
requirem ents, includ ing quality assurance testing , fo r the pentobarbital injectable solution its compoun ds fo r BOP. In addition , BOP
believes it prude nt to en sure that the injectable pentobarbita l solution produced by the Pharmacy passes quality ass urance testing
before ii is used in executions.
     Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 11 of 11
                                                                                        1085




injectable solution have returned values within the applicable ranges for pH,
potencyipurity, particulate count, sterility, and bacterial'endotoxin. Although expedition
         '
is sometimes   possible, BOP understands that in the ordinary course, it takes
approximately two to three weeks from the time the Pharmacy receives BOP's order to
compound, test, and ship the injectable solution to BOP.
           '
To ensure that quality assurance testing is completed and the results are verified by
BOP prior to a scheduled execution, BOP will follow the below guidelines, subject to
unforeseen circumstances and to the discretion of the BOP Director:
           '
           '
   1. BOP will use a given batch of injectable solution compounded by the Pharmacy if
      it; is already available for use. Injectable solution is "available for use" if (1) its
      e_xpiration date has not passed; (2) it has passed quality assurance testing
      c·onducted by at least one independent laboratory; and (3) BOP has received a
      copy of the written laboratory report confirming the same.

   2. All portions of the quality assurance testing generally should be completed by the
      same independent laboratory. If any portion of the quality assurance testing
      returns a value outside of the applicable range, a different independent
      laboratory may perform the same test (e:g., pH, potency/purity, particulate count,
      sterility, or bacterial endotoxin) on samples from the same batch. If the second
      independent laboratory's testing returns a result within the applicable range,
      samples of the same batch will be re-tested by the first laboratory. If the
      subsequent retesting by the first laboratory yields a result within the applicable
      range and both the initial laboratory and the Pharmacy are satisfied that the
      initial failure is a false result, BOP may use the batch in an execution.

   3. If no injectable solution is available for use, BOP will determine whether API
      needs be produced by the bulk manufacturer, and if it does, BOP will order a
      sufficient quantity. Such request shall be made as soon as practicable, ordinarily
      within eighty (80) days prior to the scheduled execution.
       '
   4. If the Pharmacy has a sufficient quantity of API, BOP will request that the
      Pharmacy compound the API into injectable solution. Any such request should
      occur sixty (60) days prior to the scheduled execution, or as close to sixty (60)
      days as practicable. If multiple executions are scheduled relatively close in time,
      efforts may be made, to the extent practicable, to compound the API in a volume
      iarge enough for those executions.
      ''
      '
   5. pnce   the Pharmacy compounds the API into injectable pentobarbital solution,
      BOP will ask the Pharmacy to ensure that it is available for use at least thirty (30)
      days prior to the scheduled execution, or as close to thirty (30) days as
      practicable.
